DETAILED ACTION
Receipt is acknowledged of applicant’s Response to Restriction Requirement, Amendment and Remarks filed 9/7/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	No claims were amended, cancelled or newly added.  Accordingly, claims 1-20 remain pending in the application.  

Election/Restrictions
Applicant’s election without traverse of Group III (claims 15-20) in the reply filed on 9/7/20222 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Accordingly, claims 15-20 are currently under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 16/337,893, PCT/US2017/054609 and 60/401,745 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 19 includes the limitations, “preparing the cells transduced with the growth factor by transducing the cells with a lentiviral vector system comprising (i) a trans-activator vector and (ii) a vector encoding the growth factor essential for bone formation.”  While the prior-filed applications disclose cells transduced with the growth factor by transducing the cells with a lentiviral vector system, the prior-filed applications do not provide support for a lentiviral vector system comprising (i) a trans-activator vector and (ii) a vector encoding the growth factor essential for bone formation.  The prior-filed applications fail to provide adequate support for the subject matter of claim 19and its dependent claim 20. Thus, claims 19 and 20 are afforded an effective filing date of June 11, 2020.

Information Disclosure Statement
	The IDS filed 9/16/2020 has been considered.  A signed copy is enclosed herewith.
Claim Objections
Claim 18 is objected to because of the following informalities:  the claim recites, “300 µ to 1000 µ”.  There appears to be a typographical error as “µ” is not a proper unit of measurement.  The instant specification recites, “300-1000 microns” at [0045].  As such, it is suggested that “µ” is replaced with “µm” or “microns”.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: placing/implanting the scaffold into the bone defect of the patient.  Fig. 4 of the instant specification illustrates said placing step.  Without such a step, the intended method of “repairing a bone defect of a patient” cannot be accomplished.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 2014/0178346 A1, Jun. 26, 2014, hereafter as “Byrne”) in view of Teoh et al. (USPN 6,730,252, May 4, 2004, hereafter as “Teoh”).
	The instant invention is drawn to a method for repairing a bone defect of a patient, comprising: 
	providing a 3D model of a scaffold for bridging the bone defect; 
	providing a ceramic scaffold comprising calcium and phosphate based on the 3D model; and 
	loading the ceramic scaffold with cells transduced with a growth factor essential for bone formation.
	Regarding instant claims 15 and 16, Byrne teaches a tissue engineering matrix or scaffold comprising a cell composition, the cell composition contains a population of autologous, minimally passaged dermal fibroblasts, the fibroblasts are genetically engineered to secrete a therapeutic protein such as a bone morphogenic protein (e.g., BMP-2) for the purpose of inducing bone tissue growth or repair (abstract). Byrne teaches that the fibroblasts are transduced with lentiviruses to express BMP-2 and discovered that said fibroblasts not only induced more bone formation than recombinant BMP-2, but also induced significantly less acute inflammation 24 hours after surgery ([0014]). Byrne teaches scaffolds are typically formed of polymeric, ceramic and/or metals ([0087]) and teaches the particular ceramic materials, hydroxyapatite and calcium phosphates ([0136]-[0137]). 
	Byrne is silent to “providing a 3D model of a scaffold for bridging the bone defect” (instant claim 15).  Byrne is also silent to forming the ceramic scaffold by 3D printing based on the 3D model (instant claims 15 and 16).
	Teoh teaches methods of fabricating tissue engineering scaffolds for regeneration of bone and cartilage tissue, said method comprising 3D printing said scaffolds using polycarbonate and ceramics such as tricalcium phosphate and hydroxyapatite (abstract; col. 6, lines 8-14). Teoh also teaches computer tomography (CT) and/or magnetic resonance imaging (MRI) data of an individual patient's defect is converted into an .STL file to fabricate a custom made 3D scaffold (col. 9, lines 10-26; col. 12, lines 45-49; col. 14, lines 1-6).  Teoh teaches that digital scanning is used to digitize the surface topography of an anatomical model and the model is mounted on a platter and is scanned (col. 12, lines 50-53). Teoh teaches that the preoperative modeled bone grafts and custom made implants minimize the trial and error associated with shaping of graft materials during surgery and, thus, operating time is reduced (col. 14, lines 6-9).
The references are both drawn to implantable tissue engineering scaffolds comprising calcium phosphates for the purpose of bone repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the steps of providing a 3D model of a scaffold for bridging the bone defect and forming the ceramic scaffold by 3D printing based on the 3D model into the invention of Byrne as suggested by Teoh with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Teoh teaches that a 3D model minimizes the trial and error associated with shaping of graft materials during surgery and, thus, operating time is reduced (col. 14, lines 6-9).  Further, a skilled artisan would have been motivated because Teoh teaches that 3D printing overcomes several scaffold fabrication challenges (col. 4, lines 6-36).  A skilled artisan would have had a reasonable expectation of success because Teoh utilizes similar scaffolding materials as that of Byrne for the same purpose. 
	Regarding instant claim 17, Teoh, as discussed above, teaches that a model is custom made to match the patient’s defect and, thus, operating time and the trial and error associated with shaping of graft materials during surgery is reduced (col. 12, lines 45-53; col. 14, lines 1-9). The references are both drawn to implantable tissue engineering scaffolds comprising calcium phosphates for the purpose of bone repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include shaping the 3D model to match undamaged areas adjacent to the bone defect so as to fit properly into the bone defect into the invention of Byrne as suggested by Teoh with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Teoh teaches that matching the model to the patient’s defect effectively reduces trial and error associated with shaping of graft materials during surgery and, as such, reduces operating time.
	Regarding instant claim 18, Byrne teaches that the matrix or scaffold is preferably porous and has a mean pore diameter between 100-800 microns ([0013]).  
	Thus, combined teachings of Byrne and Teoh render the instant claims prima facie obvious.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 2014/0178346 A1, Jun. 26, 2014, hereafter as “Byrne”) in view of Teoh et al. (USPN 6,730,252, May 4, 2004, hereafter as “Teoh”), as applied to claim 15 above, and further in view of Bougioukli et al. (“In vitro evaluation of a lentiviral two-step transcriptional amplification system using GAL4FF transactivator for gene therapy applications in bone repair”, Gene Therapy (2018) 25:260-268; hereafter as “Bougioukli”).
	The instant invention is described above.
	Byrne and Teoh teach the elements discussed above.  Byrne also generally teaches lentivirus-based vectors ([0154] and [0159]).
	Regarding instant claim 19, Byrne and Teoh are silent to the limitation “cells transduced with the growth factor by transducing the cells with a lentiviral vector system comprising (i) a trans-activator vector and (ii) a vector encoding the growth factor essential for bone formation”.
	Bougioukli teaches a lentiviral two-step transcriptional amplification system expressing bone morphogenic protein-2 (BMP-2) for use in gene therapy applications in bone repair (title; abstract). Bougioukli teaches transducing mesenchymal stem cells (MSCs) with said system (abstract). Bougioukli teaches that said system comprises a transactivation lentiviral vector and a transgene expression lentiviral vector (Fig. 1). 
The references are all concerned with repairing bone, thus, it would have been prima facie obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to include a lentiviral vector system comprising (i) a trans-activator vector and (ii) a vector encoding the growth factor essential for bone formation into the invention of Byrne/Teoh as suggested by Bougioukli with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Byrne generally teaches incorporating lentivirus-based vectors and Bougioukli teaches the particular lentivirus-based vectors, transactivation lentiviral vectors and transgene expression lentiviral vectors, in combination for the same purpose of expressing BMP-2 in bone repair applications.  
	Regarding instant claim 20, the references, as discussed above, teach the particular growth factor, BMP-2.
	Thus, combined teachings of Byrne, Teoh and Bougioukli render the instant claims prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617